Citation Nr: 1647677	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-17 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for bilateral tinnitus.

3.  Entitlement to service connection for a lower back disability.

4.  Entitlement to an evaluation for posttraumatic stress disorder (PTSD) greater than 30 percent disabling prior to September 4, 2013, and greater than 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned in July 2016.  A copy of the transcript of this hearing has been generated and is present in the file now before the Board.

The Board notes that the Veteran testified that he believed his service-connected PTSD should have been evaluated as 30 percent disabling back to 1988, when he first applied for service connection for a psychiatric disability.  The Board notes that the Veteran did not appeal either the September 1988 or the September 1990 rating decisions that denied service connection for anxiety reaction and PTSD.  They became final.  The Veteran has not yet made a specific petition of clear and unmistakable error (CUE) in these previous rating decisions, and there is no basis for a free-standing earlier effective date claim from matters addressed in a prior, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).   

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claims for new and material evidence for bilateral hearing loss; service connection for tinnitus and a lower back disability; and for an increased evaluation for PTSD are REMANDED to the Agency of Original Jurisdiction (AOD) as explained below.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In March 2008, the RO denied the claim for service connection for bilateral tinnitus.  The Veteran was notified of that decision but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2.  Some of the evidence received since the March 2008 rating decision, when considered by itself or in connection with evidence previously assembled, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral tinnitus.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied service connection for bilateral tinnitus is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received, and the claim for service connection for bilateral tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Because the claim for tinnitus is being reopened and the underlying service connection claim is being remanded, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2015).

II.  Reopening Previously Denied Claim

Concerning the claim for bilateral tinnitus, in a March 2008 rating decision, the RO again denied the claim.  The veteran filed an NOD, to which the RO issued a statement of the case (SOC) in April 2009.  The Veteran failed to timely perfect this appeal with the submission of a VA Form 9, and the March 2008 rating decision became final.

Legal Criteria for Reopening a Previously Denied Claim

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Having carefully reviewed the evidence of record, the Board finds that new and material evidence has been received to reopen the claim for service connection for tinnitus.  The claim was previously denied on the basis that there was no evidence of tinnitus during active service, and that there was no evidence that currently manifested tinnitus was the result of active service.  Evidentiary submissions received since the March 2008 include the Veteran's testimony before the undersigned Judge.  In particular, the Veteran testified that he experienced ringing in his ears, while on active service in Vietnam and that these symptoms have been continuously present, albeit recurrent, to the present.

Accordingly, the Board finds that the Veteran's testimony as to the onset of his tinnitus and the continuity of symptomology from then to the present constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for tinnitus is granted.



ORDER

The petition to reopen the claim for entitlement to service connection for bilateral tinnitus is granted.


REMAND

As an initial matter, the record before the Board appears to be incomplete.  There are references to Unemployment and/or Workers Compensation claims related to both the claims for hearing impairment, including hearing loss and tinnitus, and for a back disability.  Concerning the Veteran's hearing impairment, there is a 2007 notation in treatment records from Brook Army Medical Center that the Veteran underwent audiological evaluation due to a recent filing of a Workers Compensation claim.  Concerning the lower back disability, there is an Office of Personnel Management (OPM) decision to terminate the Veteran from his civilian job secondary to physical limitations, the onset of which arose from a 2008 work injury.  Documents provided by the Veteran include a statement by R.R., PA-C, in which R.R. also refers to a Department of Labor case concerning the Veteran, in which disapproval was based on a finding that the Veteran's back injury was due to his service in Vietnam.  In this statement, R.R. offers his own opinion that it is reasonable to conclude the Veteran's longstanding lower back injuries and issues date to his service in Vietnam.  The Board notes the claims file does not contain the totality of these records.  These records must be obtained, particularly given the complexity of a case involving subsequent work-related injuries.

With regard to the April 2016 VA examination for back, it is unclear whether the examiner considered the impact of the Veteran's in-service parachute jumps on his back disability.  Therefore, an addendum should be obtained to the examination report.

With regard to the Veteran's claim for increased evaluation for his PTSD disability, the Veteran testified in August 2016 that his PTSD disability had worsened in severity since his last VA examination.  Accordingly, remand is necessary for new examination to determine the nature and extent of his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records that are not already present in the claims file, to include those dated from December 2015 to the present.  Obtain any records from Vet TRIIP.

2.  Identify and obtain any and all outstanding private treatment records, with the necessary assistance from the Veteran and his representative.  With assistance from the Veteran and his representative, obtain the full and complete records pertaining to his claims for workers compensation related to his back injury in April 2008, and any claim related to hearing loss.  In particular, the Board is looking for his Workers Compensation file, to include the grant or denial of benefits and any supporting medical evidence; records from the Depart of Labor, and/or OPM.  In addition, obtain any hearing conservation tests done during the Veteran's period of post-service employment.  

3.  After the above development has been completed, return the claims file to the examiner who conducted the April 2016 VA examination in connection with his low back disability to obtain an addendum.  If this examiner is unavailable, obtain an addendum from another qualified examiner.  The Veteran should be scheduled for another VAX only if determined necessary.

The examiner is asked to address whether it is at least as likely as not that the Veteran has a current back disability that is related to, or began during, his military service.  The examiner should specifically address the impact of the Veteran's in-service parachute jumps on his back disability, to include that when he landed he did so in a way that he would protect his heels from landing hard on the ground.

4.  After all possible evidence has been associated with the claims file, schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and extent of the service-connected PTSD.  The claims folder, to include this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  The examiner should address the impact of the Veteran's PTSD on his ability to maintain employment.

5.  After all of the above development is completed and any other development that may be warranted, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


